Citation Nr: 0033783	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  95-34 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's daughter



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945.  The appellant is the veteran's spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a December 1993 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD).  



REMAND

The record reflects that the veteran is currently service-
connected for PTSD, evaluated as noncompensable.  The veteran 
and his spouse assert that his symptomatology warrants a 
higher evaluation.  

Service personnel records reflect the veteran received 
numerous citations and awards, including the Purple Heart.  A 
July 1944 personnel record reflects that the veteran had 
completed 62 sorties and 280:10 combat hours.  His general 
condition was noted as fair, but he showed marked evidence of 
combat fatigue and nervousness.  It was advised that the 
veteran be removed from combat flying at that time and 
returned to the interior zone for rehabilitation and 
reassignment.

The record reflects both private and VA treatment records 
dated in 1986 with various diagnoses of severe alcohol 
dementia, major depression with psychotic features, alcohol 
dependence, and major depressive disorder with 
passive/aggressive personality.  In a March 1987 rating 
decision, the RO determined that the veteran was incompetent 
to handle his own affairs.  The RO also determined that 
entitlement to non-service-connected pension with aid and 
attendance benefits was indicated.  The appellant was 
subsequently appointed as the veteran's guardian.

In a May 1987 rating decision, the RO granted entitlement to 
service connection for combat fatigue, PTSD, evaluated as 
noncompensable effective from July 16, 1986.  

Upon VA PTSD examination dated in January 1996, it was noted 
that the claims folder was not available to the examiner.  It 
was also noted that the veteran was unable to state what city 
or state he was in at that time.  He did not endorse any 
paranoid or delusional ideas or hallucinations.  His mood was 
noted as irritable.  It was also noted that the veteran had 
been involved in a physical altercation with another patient 
a few days earlier.  The examiner noted that some of the 
irritability and violent behavior outbursts could be 
partially attributed to the veteran's history of PTSD, but 
could also be seen with dementia.  The examiner also noted 
there was a possibility of some degree of Alzheimer's 
disease, which could contribute to his dementia.  Diagnoses 
of dementia believed secondary to alcohol use plus possible 
Alzheimer's disease; and PTSD by history in partial remission 
were noted.  A Global Assessment of Functioning (GAF) score 
of 25 was noted.  

A VA discharge summary dated in July 1996 reflects the 
veteran had severe alcoholic dementia with severe aggression 
and violence.  The veteran was treated with medication to 
reduce his violent aggression.  It was noted that the veteran 
was more cooperative in his wife's presence.  On admission, 
the veteran was very uncooperative; cursing, spitting, 
struggling, and hitting.  His short-term memory was noted as 
virtually nonexistent.  No evidence of physical illness or 
acute medical problem was found.  The veteran's aggression 
was stabilized with medication and he was discharged to a 
veteran's center.  

Upon VA PTSD examination dated in May 1997, it was noted that 
the veteran's claims folder had been reviewed.  The examiner 
noted that the veteran appeared as a fairly emaciated male 
who was totally edentulous, showed extensive ecchymosis on 
both arms, and a peculiar movement of picking the fingers of 
both hands constantly.  It was also noted that there was a 
constant movement of touching his wallet and his neck.  The 
veteran's daughter stated that was a constant movement by the 
veteran of trying to get his wallet and a chain that had 
apparently disappeared a long time ago.  The examiner noted 
that his questions were poorly responded to by the veteran 
and many were not answered at all because of the veteran's 
poor memory.  The veteran did not know his age, the date, 
month, or year.  It was noted that the veteran had suffered 
from nightmares at some point, but not recently.  The 
examiner opined that the veteran's degree of industrial 
inadaptability was severe and his degree of social 
inadaptability was severe, due to dementia.  Diagnoses of 
moderate to severe dementia that may have been related to 
alcoholism, alcohol dependence by history, and PTSD by 
history were noted.  A current GAF of 40 was noted.  

Following a careful review of the evidence of record, the 
Board concludes that additional development of the record is 
needed to enable the Board to render a final determination.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, the case is remanded to the RO for the following 
development:

1.  The RO should contact the veteran's 
spouse and obtain the names and addresses 
of all medical care providers who have 
treated the veteran since May 1997.  
After securing the necessary permission, 
copies of any available records that are 
not already of record should be obtained 
and associated with the claims folder.

2.  The RO should arrange for an 
examination of the veteran by a VA 
psychiatrist for the purpose of 
ascertaining the current nature and 
severity of the veteran's PTSD.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  The examiner should 
identify all of the veteran's relevant 
symptomatology.  The examiner is 
requested to make a reasoned judgment, if 
possible, as to which of the veteran's 
symptoms are the result of PTSD and which 
are the result of dementia.  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  The examiner is also 
requested to express an opinion as to the 
relationship, of any, between the 
veteran's dementia and his PTSD.  
Finally, the examiner is asked to express 
an opinion as to which of the following 
criteria best describes the veteran's 
PTSD:  

(a)  A mental condition that has been 
formally diagnosed, but with symptoms 
that are not severe enough to either 
interfere with occupational and social 
functioning, or to require continuous 
medication;

(b)  Occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication; 

(c)  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss; or

(d)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as:  Flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands, 
impairment of short and long-term memory; 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; and difficulty in establishing or 
maintaining effective work and social 
relationships; or

(e)  Occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, mood, due to such symptoms as:  
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
and the inability to establish and 
maintain effective relationships; 

(f) Total occupational and social 
impairment, due to such symptoms as:  
Gross impairment in thought processes; 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation or own name.

In addition, the examiner should also be 
asked to express an opinion as to which 
of the following criteria best describes 
the veteran's PTSD:

(i)  Neurotic symptoms which may somewhat 
adversely affect relationships with 
others, but which do not cause impairment 
in working ability;

(ii)  Emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment;

(iii)  Definite impairment in the ability 
to establish and maintain effective or 
wholesome relationships with people and 
the psychoneurotic symptoms result in 
such reduction in initiative, 
flexibility, efficiency, and reliability 
levels as to produce definite industrial 
impairment;  

(iv)  The ability to establish or 
maintain effective or favorable 
relationships with people is so 
considerably impaired, and by reason of 
psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so 
reduced as to result in considerable 
industrial impairment;

(v)  The ability to establish and 
maintain effective or favorable 
relationships with people is severely 
impaired, and the psychoneurotic symptoms 
are of such severity and persistence that 
there is severe impairment in the ability 
to obtain or retain employment; or

(vi)  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community, and totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior, and 
demonstrable inability to obtain or 
retain employment.  

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify 
those which are most predominate based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
which of the above most closely reflects 
the veteran's overall symptomatology and 
level of disability due solely to his 
service-connected PTSD.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The rationale for all 
conclusions should be provided.  

If the veteran is unable to report for a 
VA examination, the RO should refer the 
claims folder to a psychiatrist for 
review and an opinion consistent with the 
above.  

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

4. The RO should then readjudicate the 
issue of entitlement to a compensable 
evaluation for PTSD. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




